Order entered March 10, 2015




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-00823-CR

                       DARIUS LASHAWN WILSON, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the 380th Judicial District Court
                                Collin County, Texas
                       Trial Court Cause No. 380-81335-2011

                                        ORDER
      Based on the Court’s opinion of this date, we DIRECT the Clerk of this Court to issue

the mandate in this appeal INSTANTER.

                                                  /s/   CAROLYN WRIGHT
                                                        CHIEF JUSTICE